DETAILED ACTION
This communication is in response to application no. 17/179425 filed 19 February 2021.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“location information acquisition unit configured to acquire moving object location information,” “communication relay unit configured to relay a communication,” and “communication control unit configured to control communication settings” in claim 1;
“speed information acquisition unit configured to acquire speed information” in claim 10;
“transmission unit configured to transmit the distribution information” in claim 16;
“location information acquisition unit configured to acquire moving object location information,” “communication relay unit configured to relay a communication,” and “communication control unit configured to control communication settings” in claim 19; and
“location information acquisition unit configured to acquire moving object location information,” “communication relay unit configured to relay a communication,” and “communication control unit configured to control communication settings” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of providing advertisements from one device located on a moving vehicle to another device based on location. Location based advertisements is a fundamental economic practice. This concept also falls into commercial interactions including advertising activities. The claims fall into the certain methods of organizing human activity grouping of abstract ideas.
The dependent claims further limit the abstract idea by further defining the type of location information (e.g., region or location of issuing source) or further define when to transmit an ad (e.g., at a certain speed). These limitations do not take the claims out of the abstract idea grouping.
The mere nominal recitation of a generic device does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite a judicial exception.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a device comprising a storage unit and multiple other units (claims 1-19) and a non-transitory computer-readable storage medium (claim 20) and includes no more than mere instructions to apply the exception using these generic computer components. The device and storage medium do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 18 further defines that the moving object is a vehicle. This merely describes the location of the recited device and does not take the claims out of the abstract idea grouping nor integrate it into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0130450 (“Lamont”).

Regarding Claims 1 and 20
a location information acquisition unit configured to acquire moving object location information on a current location of a moving object on which the communication device is mounted (See “A vehicle for providing an offer for services provided in conjunction with the vehicle, comprising: a vehicle configured to be used in conjunction with a set of services and the offer for services; a location determination system configured to determine a current location of the vehicle” in claim 1.); 
a storage unit configured to store distribution information (See “a non-transitory computer-readable medium configured to store the offer information and the distribution of the offer information” in claim 1.); 
a communication relay unit configured to relay a communication between an external terminal located outside the moving object, and an external network (See “a second wireless network interface configured to communicate with a wireless device [external terminal located outside the first moving object] within a local transmission range of the second wireless interface and transmit the offer wirelessly to an application executing on the wireless device” in claim 1.); and 
a communication control unit configured to control communication settings for communicating with the external terminal
the distribution information includes advertisement-related location information which indicates a location relating to an advertisement (See “a first wireless interface configured to receive offer information and to transmit data regarding distribution of the offer information, the offer information associated with a geographic area and services provided in conjunction with the vehicle” in claim 1.), and 
the communication control unit controls the communication settings based on the advertisement-related location information and the moving object location information (See “a second wireless network interface configured to communicate with a wireless device within a local transmission range of the second wireless interface and transmit the offer wirelessly to an application executing on the wireless device based at least in part on the current location of the vehicle, the geographic area associated with the offer and a configuration identifying types of advertising or promotional information to deliver to the mobile device” in claim 1.).
Regarding Claim 2, Lamont further teaches the communication control unit controls the communication settings when the location indicated by the moving object location information changes from a state of not corresponding to the location indicated by the advertisement-related location information to a state of corresponding thereto
Regarding Claim 3, Lamont further teaches the advertisement-related location information indicates a location of an issuing source of the advertisement, and the communication control unit controls the communication settings when a distance between the location indicated by the moving object location information, and the location of the issuing source of the advertisement changes from a state of being longer than a predetermined threshold to a state of being shorter than the predetermined threshold (See “Yet, even more specifically, a mobile phone may receive information, via for example cellular or satellite communication, about restaurants and services stations [issuing source] proximate an exit of a highway while the mobile phone is within a certain distance [threshold] of the exit. It is noted that location-based information may be transmitted based on, for example, specific, collective, and/or random GPS coordinate(s).” in ¶ 0098.).
Regarding Claim 4, Lamont further teaches the advertisement-related location information indicates a geographic region relating to the advertisement, and the communication control unit controls the communication settings when the location indicated by the moving object location information changes from a state of not being included in the geographic region to a state of being included in the geographic region (See “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area [geographic region
Regarding Claim 5, Lamont further teaches the advertisement-related location information indicates a geographic region relating to the advertisement, and the communication control unit controls the communication settings when the location indicated by the moving object location information changes from a state of not being included in the geographic region to a state of being included in the geographic region (See “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area [geographic region], during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius” in ¶ 0040.).
Regarding Claim 6, Lamont further teaches the advertisement-related location information indicates a distribution region for distributing the advertisement (More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 [distribution region
Regarding Claim 7, Lamont further teaches the advertisement-related location information indicates a geographic region for causing the advertisement to be displayed on a display unit of the external terminal (More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius” in ¶ 0040 and “Advertising information in the advertising module 608a may also include information relevant to the company. For instance, destination, location information, current specials, coupons, jobs/employment opportunities and the like may be broadcast or otherwise sent by the advertising module 608a and picked up by nearby consumers who either request information, or who receive relevant information through their vehicle or user communication device [external terminal]” in ¶ 0087.).
Regarding Claim 10, Lamont further teaches a speed information acquisition unit configured to acquire speed information on a moving speed of the moving object, wherein the communication control unit controls the communication settings based on the speed information
Regarding Claim 16, Lamont further teaches a transmission unit configured to transmit the distribution information to another moving object that is different from the moving object, wherein the communication control unit controls, based on the advertisement-related location information and the moving object location information, the communication settings for the transmission unit to communicate with the other moving object (See “The data may be provided to a stationary or moving user [another moving object]. A consumer in a vehicle, for instance, may have a smartphone, mobile phone, tablet PC, navigation system, or other similar mobile device, and can use such device to interact with a geographically proximate advertising module having a wireless transmitter. The wireless transmitter may also be stationary or moving, and can be incorporated into structures such as a vehicle [moving object], a billboard, a building, a road sign, a traffic light, or the like” in the abstract.).
Regarding Claim 18, Lamont further teaches the moving object is a vehicle (See “A vehicle for providing an offer for services provided in conjunction with the vehicle” in claim 1.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of U.S. 2016/0292737 (“Barnes”).

Regarding Claims 8 and 9, Lamont does not expressly teach the communication control unit controls the communication settings based on the number of pieces of the distribution information stored in the storage unit.
However, Barnes teaches the communication control unit controls the communication settings based on the number of pieces of the distribution information stored in the storage unit (See “In addition, if the network advertising system is so designed, the device 101 deletes those advertisements that have not been refreshed within a predetermined time period. For example, venders within communication range (e.g., via a WLAN access point) periodically retransmit their advertisement and when the advertisement is not received for the predetermined time period, the device 101 deletes the ad. The vender may not retransmit the advertisement because the device 101 is out of communication range, the vender has set a maximum predetermined number of retransmissions for the advertisement or user, the vender has set a maximum amount of advertising resources (e.g., bid prices, bandwidth, or other resource) to be used for a user, and/or some other reason” in ¶ 0235.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Barnes to control the settings based on the number of pieces in the storage unit. The motivation, as indicated in Barnes, is to optimize the storage space by removing/not transmitting content that has reached the max number of retransmissions.
Regarding Claim 11, Lamont teaches a wireless communication area (see Fig. 1A and associated ¶ 0031).
Lamont does not expressly teach the communication control unit controls, as one of the communication settings, a wireless communication area where the communication relay unit wirelessly communicates with the external terminal.
However, Barnes teaches the communication control unit controls, as one of the communication settings, a wireless communication area where the communication relay unit wirelessly communicates with the external terminal (See “The dashed lines 235 surrounding each access point 230 represent the communication range of the associated access point 230. In FIG. 2, the five access points with the largest communication ranges 235 are positioned in the parking area adjacent the facility” in ¶ 0211 and “The number, placement, and communication range of the APs 230 are design choices. If more accurate location data is desired, more access points 230, perhaps with smaller communication ranges, may be used” in ¶ 0214.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Barnes to provide control over the wireless communication area. The motivation, as shown in Barnes, is a design choice. In Fig. 2 of Barnes, a variety of communication areas are shown, each designed with different types of space in mind.
Regarding Claim 12, Lamont teaches a wireless communication area (see Fig. 1A and associated ¶ 0031).
Lamont does not expressly teach the communication control unit controls, as one of the communication settings, a size of the wireless communication area.
However, Barnes teaches the communication control unit controls, as one of the communication settings, a size of the wireless communication area (See “The communication link may be established by the device or the remote computer system depending on the design of the system and on which system senses the occurrence of the event as will be evident to those skilled in the art. The “predetermined distance” may be any suitable distance for implementation of an embodiment, is a design choice for the given application, may be different for different venders, different vender types (e.g., hotels versus restaurants), different embodiments and applications of the various embodiments, points of interest and/or different locations, and may be dependent or based on the strength of the communication signal. In addition, the predetermined distance may be the distance at which a communication link can be established or is established. Thus, the predetermined distance may be different for different user devices, external systems, times, locations, and need not be a fixed distance” in ¶ 0029, “The dashed lines 235 surrounding each access point 230 represent the communication range of the associated access point 230. In FIG. 2, the five access points with the largest communication ranges 235 are positioned in the parking area adjacent the facility” in ¶ 0211, and “The number, placement, and communication range [size of the wireless communication area] of the APs 230 are design choices. If more accurate location data is desired, more access points 230, perhaps with smaller communication ranges, may be used” in ¶ 0214.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Barnes to provide control over the size of the wireless communication area. The motivation, as shown in Barnes, is a design choice. In Fig. 2 of Barnes, a variety of communication areas are shown, each designed with different types of space in mind.
Regarding Claim 13, Lamont teaches a wireless communication area
Lamont does not expressly teach the communication control unit controls, as one of the communication settings, the number of allowable connections by which the communication relay unit establishes a wireless communication connection with the external terminal.
However, Barnes teaches the communication control unit controls, as one of the communication settings, the number of allowable connections by which the communication relay unit establishes a wireless communication connection with the external terminal (See “Typically, the number of people that may engage in a craps or roulette game is limited by the number of people who can physically gain access to the table to place a bet. In a virtual game as described above however, an unlimited number of people may receive a broadcast from a single roulette or craps table (i.e., the number is only limited to the number of broadcasts [number of allowable connections] that can be transmitted by the broadcast station)” in ¶ 0408 wherein a broadcast is considered to be a wireless communication connection.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Barnes to provide control over the number of allowable connections. The motivation, as demonstrated in Barnes, is a design choice.
Regarding Claim 19, Lamont teaches a communication device comprising: 
a location information acquisition unit configured to acquire moving object location information on a current location of a first moving object on which the communication device is mounted
a storage unit configured to store distribution information (See “a non-transitory computer-readable medium configured to store the offer information and the distribution of the offer information” in claim 1.); 
a communication relay unit configured to relay a communication between an external terminal located outside the first moving object, and an external network (See “a second wireless network interface configured to communicate with a wireless device [external terminal located outside the first moving object] within a local transmission range of the second wireless interface and transmit the offer wirelessly to an application executing on the wireless device” in claim 1.).
Lamont does not expressly teach a communication control unit configured to control communication settings for the communication relay unit to communicate with the external terminal, wherein the communication control unit controls the communication settings based on the number of pieces of the distribution information stored in the storage unit.
However, Barnes teaches a communication control unit configured to control communication settings for the communication relay unit to communicate with the external terminal, wherein the communication control unit controls the communication settings based on the number of pieces of the distribution information stored in the storage unit (See “In addition, if the network advertising system is so designed, the device 101 deletes those advertisements that have not been refreshed within a predetermined time period. For example, venders within communication range (e.g., via a WLAN access point) periodically retransmit their advertisement and when the advertisement is not received for the predetermined time period, the device 101 deletes the ad. The vender may not retransmit the advertisement because the device 101 is out of communication range, the vender has set a maximum predetermined number of retransmissions for the advertisement or user, the vender has set a maximum amount of advertising resources (e.g., bid prices, bandwidth, or other resource) to be used for a user, and/or some other reason” in ¶ 0235.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Barnes to control the settings based on the number of pieces in the storage unit. The motivation, as indicated in Barnes, is to optimize the storage space by removing/not transmitting content that has reached the max number of retransmissions.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of U.S. 2020/0084707 (“Kim”).

Regarding Claim 14
However, Kim teaches the communication control unit controls, as one of the communication settings, an allowable connection time during which the communication relay unit establishes a wireless communication connection with the external terminal (See “Further, a remote UE and a relay UE may stop the relay functions depending on the determination of each user. In order to prevent the resources for the relay from being unnecessarily occupied, a method for stopping the relay function between the remote UE and the relay UE is required” in ¶ 0107 and “Referring to FIG. 9C, a procedure is illustrated for determining whether to stop the relay operation through a timer for transmission of a relay packet transmitted between the remote UE 91 and the relay UE 92. In operation 921, the remote UE 91 and the relay UE 92 establish a relay connection, and then are performing a relay operation. Thereafter, in operation 923, in a case where a relay transmission packet has not arrived from the remote UE 91 for a predetermined time and a timer, which started since the packet did not arrive, has expired as a predetermined time has elapsed, the relay UE 92 that has determined that the relay was stopped may stop the relay operation on its own” in ¶ 0129.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Kim to limit the allowable connection time. The motivation, as demonstrated in Kim, is to prevent the relay from being unnecessarily occupied.
Regarding Claim 15, Lamont does not expressly teach the communication control unit controls, as one of the communication settings, on/off of a relay function of the communication relay unit.
However, Kim teaches the communication control unit controls, as one of the communication settings, on/off of a relay function of the communication relay unit
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Lamont and Kim to provide an on/off function. The motivation, as demonstrated in Kim, is to prevent the relay from being unnecessarily occupied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2018/0053215 (“Costa”): Costa teaches methods and systems for managing digital advertising campaigns in a network of moving things (e.g., including manually operated and/or autonomous vehicles, etc.). As a non-limiting example, vehicle mobility and/or context may be utilized to effectively distribute and control distribution of ad campaigns.
U.S. 2019/0385194 (“Binkley”): Binkley discloses an advertising campaign may be carried out using moving outdoor advertising. Aspects of the present application may be seen to assist with such management and tracking by providing impression analytics, location analytics, time analytics and frequency reports. Furthermore, aspects of the present application may be seen to provide an ability to augment a moving outdoor advertising campaign with a mobile device retargeting advertising campaign. Then, such metrics as return on investment, profit and gross profit may be tracked. In some aspects, Wi-Fi signals and Bluetooth signals may be collected from mobile devices that are in the range of a Moving Impression Analytics Tracking Device.
U.S. 11,080,753 (“Cho”): Cho discloses novel systems and methods for reproducing advertisements on connected vehicles are disclosed. In one example embodiment, a system for delivering advertisements include a plurality of connected vehicles participating in an advertisement event, and the plurality of connected vehicles is each configured to receive an instruction from one of the connected vehicles or a server over a network to cluster near or at a target area for reproducing an advertisement in a coordinated manner as a group of the connected vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688